DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 12 and 13 are objected to because of the following informalities:  
Claim 1 recites “MEMS” in Line 3. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claims.
Claim 12 recites “a base” and it should be “ the base”.
Claim 3 recites “MEMS” in Line 6. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claims.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fueldner et al. (hereinafter Fueldner) US-PG-PUB No. 2019/0270637.

Regarding claim 1, Fueldner teach
A microphone assembly (Fig. 1 shows a MEMS microphone assembly 100), comprising: 
a substrate (Fig. 1 shows a substrate 134); 
a MEMS acoustic transducer (Fig. 1 shows a MEMS sound transducer 110) configured to generate an electrical signal in response to sensed acoustic activity (Para. [0018], Lines 1-8); 
an integrated circuit (Fig. 1 shows an integrated circuit device (ASIC) 120) configured to generate, based on the electrical signal, an output signal representative of the sensed acoustic activity (Para. [0028], Lines 4-12); and 
a cover (Fig. 1 shows a covering element 136) coupled to the substrate (i.e. substrate 134) and enclosing a volume (Fig. 1 shows a back volume                        
                             
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                    ) between the cover (i.e. covering element 136) and the substrate (i.e. substrate 134) in which the MEMS acoustic transducer (i.e. MEMS sound transducer 110) and the integrated circuit (i.e. ASIC 120) are disposed As shown in Fig. 1, the cover (i.e. covering element 136) formed of a material having a thickness within a range between 6 mil and 12 mil (the cover (i.e. covering element 136) formed of a material having a thickness within a range 7 mil since the covering element 136 is typical layer thicknesses in a range 200 μm….Para. [0035], Lines 1-3).

Regarding claim 2, Fueldner teach
The microphone assembly of claim 1, wherein the material has a thermal diffusivity in a range between 2e-6 and 5e-6 m2/s (a thermal diffusivity represents an important parameter, such that materials having a low value of the thermal diffusivity are well suited to insulating the covering element 136 in a range between 2e-6 and 5e-6 m2/s as shown in the table in FIG. 2, Column 6).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fueldner et al. (hereinafter Fueldner) US-PG-PUB No. 2019/0270637 in view of Lim et al. (hereinafter Lim) US-PG-PUB No. 2014/0037124.

Regarding claim 3, Fueldner teaches all the features with respect to claim 1 as outlined above. Fueldner teaches that the covering element 136 can comprise a conductive, metallic housing material (Para. [0033], Line 8-9).
Fueldner does not explicitly teach that the material is stainless steel.
Lim teaches of a lid having a stainless steel material (Para. [0016], Lines 6-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover, as taught by Fueldner with the stainless steel material lid, as taught by Lim. The motivation is to use the stainless steel material as an electrically conductive for the cover.

Regarding claim 6, Fueldner teaches all the features with respect to claim 1 as outlined above. 
Fueldner does not explicitly teach that the cover is devoid of a liner.
Lim teaches of a lid is devoid of a liner as shown in Fig. 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover, as taught by Fueldner, with the cover is devoid of the liner, as taught by Lim. The motivation is to reduces thickness of the cover while 
maintain the same standard dimensions as the cover-liner combination MEMS microphone assemblies. 

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fueldner et al. (hereinafter Fueldner) US-PG-PUB No. 2019/0270637 in view of MacDonald et al. (hereinafter MacDonald) US-PG-PUB No. 2004/0207074.

Regarding claim 4, Fueldner teaches all the features with respect to claim 1 as outlined above. Fueldner teaches that the covering element 136 can comprise a conductive, metallic housing material (Para. [0033], Line 8-9).
Fueldner does not explicitly teach that the material is a titanium alloy.
MacDonald teaches of a cover having a titanium material (Para. [0101], Lines 17-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover, as taught by Fueldner with the titanium alloy material cover, as taught by MacDonald. The motivation is to use the titanium alloy material as an electrically conductive for the cover.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fueldner et al. (hereinafter Fueldner) US-PG-PUB No. 2019/0270637.

Regarding claim 5, Fueldner teaches all the features with respect to claim 1 as outlined above. 
Fueldner does not explicitly teach that the material is an Inconel alloy.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an Inconel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

11.	Claims 7, 8, 10-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (hereinafter Lim) US-PG-PUB No. 2014/0037124 in view of Fueldner et al. (hereinafter Fueldner) US-PG-PUB No. 2019/0270637.

Regarding claim 7, Lim teaches 
A metal can (Fig. 3 shows a metal lid 109…Para. [0028], Line 1) devoid of a liner for a microphone assembly (Fig. 3 shows a microphone assembly 100), 
the metal can (i.e. metal lid 109) comprising: a closed-ended side wall with an open end configured to be soldered to a base (Fig. 3 shows a base 101) having a surface mountable electrical interface as shown in Fig. 3 and Para. [0028], Lines 1-2; 
an end portion coupled to another end of the close-ended side wall, opposite the open end, wherein the closed-ended side wall and the end portion constitute an unassembled unitary member as shown in Fig. 3.
Lim does not explicitly teach that a material having a thermal diffusivity within a range between 2e-6 and 5e-6 m2/s.
Fueldner teaches that the material has a thermal diffusivity in a range between 2e-6 and 5e-6 m2/s (a thermal diffusivity represents an important parameter, such that materials having a low value of the thermal diffusivity are well suited to insulating the covering element 136 in a range between 2e-6 and 5e-6 m2/s as shown in the table in FIG. 2, Column 6).. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover, as taught by Lim with the thermal diffusivity within a range between 2e-6 and 5e-6 m2/s., as taught by Fueldner. The motivation is to use a suitable material that will reduce the thermal diffusivity as far as possible.

Regarding claim 8, the combination of Lim and Fueldner teach all the features with respect to claim 7 as outlined above. 
The combination of Lim and Fueldner do not explicitly teach that the can has a thickness within a range between 6 mil and 12 mil.
Fueldner teaches the cover (i.e. covering element 136) formed of a material having a thickness within a range between 6 mil and 12 mil (the cover (i.e. covering element 136) formed of a material having a thickness within a range 7 mil since the covering element 136 is typical layer thicknesses in a range 200 μm….Para. [0035], Lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can thickness, as taught by the combination of Lim and Fueldner, with the can has the thickness within the range between 6 mil and 12 mil, as taught by Fueldner. The motivation is to use a suitable material thickness that will reduce the thickness of the cover while maintain a good standard operation of the microphone assembly.

Regarding claim 10, the combination of Lim and Fueldner teach all the features with respect to claim 7 as outlined above. 
The combination of Lim and Fueldner do not explicitly teach that the material is an Inconel alloy.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an Inconel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 11, the combination of Lim and Fueldner teach all the features with respect to claim 7 as outlined above. Lim teaches that the material is stainless steel (Para. [0016], Lines 6-14).

Regarding claim 12, the combination of Lim and Fueldner teach all the features with respect to claim 7 as outlined above. Lim teaches that a microelectromechanical systems (MEMS) transducer (Fig. 3 shows a microelectromechanical system (MEMS) device 104) coupled to an integrated circuit (Fig. 3 shows an integrated circuit 105), the MEMS transducer (i.e. MEMS device 104) and the integrated circuit (i.e. integrated circuit 105) disposed in a housing formed by the metal can (i.e. metal lid 109) mounted on a base (i.e. base 101) having a surface mountable electrical interface with contacts electrically coupled to the integrated circuit as shown in Fig. 3.

Regarding claim 13, Lim teaches 
A microphone assembly (Fig. 3 shows a microphone assembly 100) comprising:
	a housing (Fig. 3 shows a housing of the microphone assembly 100) having a sound port (Fig. 3 shows a port 124), the housing (i.e. housing of the microphone assembly 100) including a cover (Fig. 3 shows a lid 109) mounted on a base (Fig. 3 shows a base 101) having a surface mountable external-device interface, the cover devoid of a liner as shown in Fig. 3. Lim further teaches that a MEMS transducer (Fig. 3 shows a microelectromechanical system (MEMS) device 104) disposed in the housing and configured to generate an electrical signal in response to acoustic activity sensed by the transducer (the MEMS device 104 receives sound energy and converts the sound energy into electrical energy…..Para. [0024], Lines 1-8);
an integrated circuit (Fig. 3 shows an integrated circuit 105) disposed in the housing, the integrated circuit (i.e. integrated circuit 105) coupled to an output of the transducer and to contacts of the external-device interface as shown in Fig. 3, the integrated circuit configured to generate, based on the electrical signal, an output signal representative of the sensed acoustic activity (the MEMS device 104 receives sound energy and converts the sound energy into electrical energy…..Para. [0024], Lines 1-8).
Lim does not explicitly teach that a material having a thermal diffusivity within a range between 2e-6 and 5e-6 m2/s.
Fueldner teaches that the material has a thermal diffusivity in a range between 2e-6 and 5e-6 m2/s (a thermal diffusivity represents an important parameter, such that materials having a low value of the thermal diffusivity are well suited to insulating the covering element 136 in a range between 2e-6 and 5e-6 m2/s as shown in the table in FIG. 2, Column 6).. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover, as taught by Lim with the thermal diffusivity within a range between 2e-6 and 5e-6 m2/s., as taught by Fueldner. The motivation is to use a suitable material that will reduce the thermal diffusivity as far as possible.

Regarding claim 14, the combination of Lim and Fueldner teach all the features with respect to claim 13 as outlined above. 
The combination of Lim and Fueldner do not explicitly teach that the cover has a thickness within a range between 6 mil and 12 mil.
Fueldner teaches the cover (i.e. covering element 136) formed of a material having a thickness within a range between 6 mil and 12 mil (the cover (i.e. covering element 136) formed of a material having a thickness within a range 7 mil since the covering element 136 is typical layer thicknesses in a range 200 μm….Para. [0035], Lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can thickness, as taught by the combination of Lim and Fueldner, with the can has the thickness within the range between 6 mil and 12 mil, as taught by Fueldner. The motivation is to use a suitable material thickness that will reduce the thickness of the cover while maintain a good standard operation of the microphone assembly.

Regarding claim 15, the combination of Lim and Fueldner teach all the features with respect to claim 14 as outlined above. Lim teaches the cover is a drawn metal sheet material since the cover form by a stainless steel material (Para. [0016], Lines 6-14).

Regarding claim 17, the combination of Lim and Fueldner teach all the features with respect to claim 13 as outlined above. 
The combination of Lim and Fueldner do not explicitly teach that the cover is an Inconel alloy.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an Inconel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 18, the combination of Lim and Fueldner teach all the features with respect to claim 13 as outlined above. Lim teaches that the cover is stainless steel (Para. [0016], Lines 6-14).

12.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (hereinafter Lim) US-PG-PUB No. 2014/0037124 in view of Fueldner et al. (hereinafter Fueldner) US-PG-PUB No. 2019/0270637 further in view of MacDonald et al. (hereinafter MacDonald) US-PG-PUB No. 2004/0207074.

Regarding claim 9, the combination of Lim and Fueldner teach all the features with respect to claim 7 as outlined above. 
The combination of Lim and Fueldner do not explicitly teach that the material is a titanium alloy.
MacDonald teaches of a cover having a titanium material (Para. [0101], Lines 17-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover, as taught by the combination of Lim and Fueldner, with the titanium alloy material cover, as taught by MacDonald. The motivation is to use the titanium alloy material as an electrically conductive for the cover.

Regarding claim 16, the combination of Lim and Fueldner teach all the features with respect to claim 13 as outlined above. 
The combination of Lim and Fueldner do not explicitly teach that the cover is a titanium alloy.
MacDonald teaches of a cover having a titanium material (Para. [0101], Lines 17-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover, as taught by the combination of Lim and Fueldner, with the titanium alloy material cover, as taught by MacDonald. The motivation is to use the titanium alloy material as an electrically conductive for the cover.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653